     Case 1:20-cv-03492-LGS-RWL Document 39 Filed 09/17/20 Page 1 of 1




                                                                       XXXXXXXXX




                            to be determined in a post-default judgment inquest,
                            XXXXXXXXXXXXXX                   XXXXXXXXXXXXXXXXXXXXX

                                                XXXXXXXX                   XXXXXXX

XXXXXXXXX


      September 17, 2020




                                             September 17, 2020
